DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 7/6/2022 is acknowledged.  Claims 1, 9, 10, 12, 21 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/6/2022 with respect to claims 10-17, 21-23 have been fully considered but they are not persuasive. 
The amendments of claims 10 and 21 have not overcome the prior art of record.  Please see body of the rejection below for details.  Please also note that the amendments of these claims introduce limitations that are not supported by the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-17, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “wherein the second inner spacer sidewall surface is recessed with respect to lateral surfaces of the adjacent channel layers of the plurality of channel layers” in the last lines of the claim.  As shown in Figs. 6A, and particularly Figs. 9A-B, of the specification of the instant application, the outer sidewall of the inner spacer 502 is aligned with vertical surface of the first semiconductor layers.  So the specification does not have support for the above limitation.
Claim 21 recites “wherein the second inner spacer sidewall surface is recessed with respect to a lateral surface of the first semiconductor layer” in the last two lines of the claim.  This is similar to the limitation in claim 10 above, and the specification also lacks support for this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 10 recites “wherein the second inner spacer sidewall surface is recessed with respect to lateral surfaces of the adjacent channel layers of the plurality of channel layers” in the last lines of the claim.  Claim 21 recites “wherein the second inner spacer sidewall surface is recessed with respect to a lateral surface of the first semiconductor layer” in the last two lines of the claim.  It is unclear how “a lateral surface of the first semiconductor layer” can serve as a reference point for how “recessed” a vertical surface such as the “second inner spacer sidewall surface”.  For the purpose of examination, it is interpreted that the edge of the lateral surface of the first semiconductor layer is the reference point.  In other words, the “second inner spacer sidewall surface is recessed with respect to” the edge of the lateral surfaces of the channel layers or first semiconductor layers”.  This is the same as saying the second inner spacer sidewall surface is coplanar with the vertical sidewalls of the channel layers, or first semiconductor layers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 14, 17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2019/0081155 A1).
Regarding claim 10, Xie teaches a method (method in Figs. 9-19 of Xie with graded SiGe layer in Figs. 5-6, 8) of fabricating a semiconductor device, comprising: 
providing a first fin (the left fin structure 390 in Fig. 11 of Xie) in a first device type region (region of the left device in Fig. 11 of Xie) and a second fin (the right fin structure 390 in Fig. 11 of Xie) in a second device type region (region of the right device in Fig. 11 of Xie), wherein the first fin and the second fin each include a plurality of channel layers (300 layers that include 301, 302, 303 in Fig. 9) and a plurality of epitaxial layer stacks (sacrificial layers 200 that includes the epitaxial SiGe layers 201, 202, 203, 204) between the plurality of channel layers, wherein each of the plurality of epitaxial layer stacks (as described in [0060]-[0061] and [0041], Figs. 5-6 of Xie illustrate an alternative embodiment to Figs. 3-4 of Xie. In Figs. 5-6, the Ge concentration varies gradually from one layer to another) includes a first SiGe layer (middle portion of SiGe layer with smaller Ge concentration as described in [0041] and Fig. 6 of Xie. For ease of reference, this is labeled 200B.  This is analogous layer 200B in Fig. 4 of the embodiment in Figs. 3-4 of Xie) with a first concentration of Ge (Ge concentration of 200B at the center of the layer, as shown in Fig. 6 of Xie) interposed between second (upper portion of SiGe layer with greater Ge concentration as described in [0041] and Fig. 6 of Xie. For ease of reference, this is labeled 200A) and third SiGe layers (lower portion of SiGe layer with greater Ge concentration as described in [0041] and Fig. 6 of Xie. For ease of reference, this is labeled 200C) with a second concentration of Ge (concentration of layer 200A and 200C in Fig. 6 of Xie) greater than the first concentration of Ge (as shown in Fig. 6 of Xie); 
performing a SiGe recess process (the sacrificial layers 200 are etched as shown in Fig. 12) to laterally etch the first, second, and third SiGe layers and form an opening (recess region 221-224 in Fig. 12 of Xie) between adjacent channel layers of the plurality of channel layers, wherein the etched first, second, and third SiGe layers collectively define a convex sidewall profile (as described in [0078] of Xie, the upper, middle and lower portions of SiGe sacrificial layers 200 have different etch rates, which yields the convex sidewall profile shown in Fig. 8); and 
forming an inner spacer (500 in Fig. 14 of Xie) within the opening between adjacent channel layers of the plurality of channel layers, wherein the inner spacer interfaces the convex sidewall profile along a first inner spacer sidewall surface (inner sidewall of 500 as shown in Fig. 8 of Xie), wherein the first inner spacer sidewall surface defines a complementary concave profile (as shown in Fig. 8 of Xie), wherein the inner spacer has a second inner spacer sidewall surface (outer sidewall of 500 in Fig. 14 of Xie) opposite the first inner spacer sidewall surface, and wherein the second inner spacer sidewall surface is recessed with respect to lateral surfaces of the adjacent channel layers of the plurality of channel layers (as seen in Fig. 14 of Xie, the outer surface of 500 is sloped so it is more “recessed” compared to the edge of the regions 333 right underneath it).  
Regarding claim 11, Xie teaches all the limitations of the method of claim 10, and also teaches wherein the method further comprises: 
prior to performing the SiGe recess process, performing a source/drain etch process (etching action to form S/D recesses 620 in Fig. 11 of Xie) to form a trench (620) in a source/drain region.  
Regarding claim 12, Xie teaches all the limitations of the method of claim 11, and further comprising: 
after forming the inner spacer, epitaxially growing a source/drain feature (600 in Fig. 15 of Xie) in the trench, wherein the source/drain feature contacts the inner spacer along the second inner spacer sidewall surface (outer sidewalls of inner spacer 500 in Fig. 15 of Xie).  
Regarding claim 14, Xie teaches all the limitations of the method of claim 10, and further comprising: 
after forming the inner spacer, selectively etching the first, second, and third SiGe layers to form gaps (as shown in Fig. 18 of Xie, the sacrificial layers 200 are removed to form voids between channel layers 301-303) between adjacent channel layers of the plurality of channel layers; and 
forming a portion of a gate structure (as shown in Fig. 19 of Xie, the gate 800 is formed into each of the voids) within each of the gaps, wherein the portion of the gate structure defines the convex sidewall profile previously defined by the etched first, second, and third SiGe layers.  
Regarding claim 17, Xie teaches all the limitations of the method of claim 10, and also teaches wherein the first SiGe layer has a first etch rate (etch rate of the layer 200B), and wherein the second and third SiGe layers have a second etch rate (etch rate of layers 200A and 200C) greater than the first etch rate (as shown in Fig. 8 and described in [0036], [0044], and [0078] of Xie).  
Regarding claim 21, Xie teaches a method (method in Figs. 9-19 of Xie with graded SiGe layer in Figs. 5-6, 8), comprising: 
forming a fin (390 in Fig. 11 of Xie) having a first semiconductor layer (301 in Fig. 9) of a first composition (Si, as stated in [0057] of Xie) adjacent to a second semiconductor layer (201) of a second composition (SiGe, as stated in [0053] of Xie), wherein the second semiconductor layer of the second composition includes a plurality of constituent layers (as described in [0060]-[0061] and [0041], Figs. 5-6 of Xie, different portions of the layer 200 with different Ge concentration can be defined to be constituent layers.  A first constituent layer is defined to be the middle portion of SiGe layer with smaller Ge concentration and a second constituent layer is defined as the upper portion of SiGe layer with greater Ge concentration as described in [0041] and Fig. 6 of Xie), and wherein at least two layers of the plurality of constituent layers have different etch rates (as shown in Fig. 8 and described in [0036], [0044], and [0078] of Xie); 
recessing the plurality of constituent layers (the sacrificial layers 200 are etched as shown in Fig. 12) to form a convex sidewall profile (convex sidewall of 200 as shown in Fig. 8) on opposing lateral surfaces of the second semiconductor layer; and 
forming an inner spacer (500 in Fig. 8 of Xie) that interfaces the convex sidewall profile of the second semiconductor layer along a first inner spacer sidewall surface, wherein the inner spacer has a second inner spacer sidewall surface (outer spacer of 500 as shown in Fig. 14 of Xie) opposite the first inner spacer sidewall surface, and wherein the second inner spacer sidewall surface is recessed with respect to a lateral surface of the first semiconductor layer (as seen in Fig. 14 of Xie, the outer surface of 500 is sloped so it is more “recessed” compared to the edge of the regions 333 right underneath it).  
Regarding claim 22, Xie teaches all the limitations of the method of claim 21, and also teaches wherein the first composition includes Si (as taught in claim 21 above), and wherein the second composition includes SiGe (as taught in claim 21 above).  
Regarding claim 23, Xie teaches all the limitations of the method of claim 21, and further comprising: 
after forming the inner spacer, selectively etching the plurality of constituent layers to form a gap (as shown in Fig. 18 of Xie, the sacrificial layers 200 are removed to form voids between channel layers 301-303) adjacent to the first semiconductor layer; and 
forming a portion of a gate structure (800 in Fig. 19 of Xie) within the gap, wherein the portion of the gate structure defines the convex sidewall profile previously defined by the recessed plurality of constituent layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claim 12 above and further in view of Chang et al. (US 9570567 B1).
Regarding claim 13, Xie teaches all the limitations of the method of claim 12, but does not teach that the method further comprising: after forming the inner spacer, and immediately prior to epitaxially growing the source/drain feature in the trench, performing a clean process to remove residual portions of inner spacer material from one or more of top surfaces of the semiconductor device, sidewalls of the trench, and a bottom surface of the trench.  
Chang teaches a method of forming a finFET device (Figs. 3A-3G of Chang). The method includes etching the fin structure (202 in Fig. 3F) to form recesses (230a/b); immediately prior to epitaxially growing a source/drain feature (232 in Fig. 3G) in the recesses, performing a clean process to remove residual portions previous processing step from sidewalls of the trench, and a bottom surface of the recesses (wet clean process in column 8 lines 52-55 of Chang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed a clean process to remove residual portions of inner spacer material from one or more of top surfaces of the semiconductor device, sidewalls of the trench, and a bottom surface of the trench in order to obtain a higher quality device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claim 12 above and further in view of Cheng et al. (US 2019/0122937 A1).
Regarding claim 15, Xie teaches all the limitations of the method of claim 10, but does not teach wherein the first device type region includes a P-type device region, and wherein the second device type region includes an N-type device region.  
Cheng teaches a method of forming a nanowire device (see Figs. 4-9 of Cheng).  The device is a CMOS device where a first device (device in region 210 in Fig. 9) is formed on a P-type device region (region 210), and wherein the second device type region (device in region 208) includes an N-type device region (region 208).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first device type region includes a P-type device region, and wherein the second device type region includes an N-type device region, in applications where CMOS circuits are used for their advantage (e.g., low power consumption).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claim 11 above and further in view of Cheng and Thean et al. (US 2008/0014688 A1).
Regarding claim 16, Xie teaches all the limitations of the method of claim 11, but does not teach the method further comprising: after forming the inner spacer, epitaxially growing a first source/drain feature in the trench within the first device type region while protecting the second device type region with a first dummy spacer layer; and after epitaxially growing the first source/drain feature, epitaxially growing a second source/drain feature in the trench within the second device type region while protecting the first device type region with a second dummy spacer layer.  
Cheng teaches a method of forming a nanowire device (see Figs. 4-9 of Cheng).  The device is a CMOS device where a first device (device in region 210 in Fig. 9) is formed on a P-type device region (region 210), and wherein the second device type region (device in region 208) includes an N-type device region (region 208).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first device type region includes a P-type device region, and wherein the second device type region includes an N-type device region, in applications where CMOS circuits are used for their advantage (e.g., low power consumption).
But Xie in view of Cheng does not teach that the method further comprising: after forming the inner spacer, epitaxially growing a first source/drain feature in the trench within the first device type region while protecting the second device type region with a first dummy spacer layer; and after epitaxially growing the first source/drain feature, epitaxially growing a second source/drain feature in the trench within the second device type region while protecting the first device type region with a second dummy spacer layer.
Thean teaches a method of forming a CMOS device.  The method includes: forming a p-type device (131 in Fig. 3 of Thean) over a first device type region (PMOS active region 109) and an n-type device (121 in Fig. 3 of Thean) over a second device type region (NMOS active region 107); while protecting the second device type region with a first dummy spacer layer (masking layer 170), etching a trench (181 in Fig. 7) for S/D region; and epitaxially growing a first source/drain feature (200 in Fig. 9) in the trench.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of Xie-Cheng as according to Thean.  This method allows appropriate n/p-type material to be epitaxially grown into S/D feature for appropriate stress/strain in the channel. This ensures high quality device to be formed with improved performance (higher mobility).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2019/0081155 A1) in view of Wu (US 2019/0097023 A1).
Regarding claim 1, Xie teaches a method (method in Figs. 9-19 of Xie with graded SiGe layer in Figs. 5-6, 8) of fabricating a semiconductor device, comprising: 
providing a fin (390 in Fig. 11 of Xie) including a plurality of semiconductor channel layers (300 layers that include 301, 302, 303 in Fig. 9) and a plurality of multilayer epitaxial layers (sacrificial layers 200 that includes the epitaxial SiGe layers 201, 202, 203, 204) that interpose the plurality of semiconductor channel layers, wherein each of the plurality of multilayer epitaxial layers (as described in [0060]-[0061] and [0041], Figs. 5-6 of Xie illustrate an alternative embodiment to Figs. 3-4 of Xie. In Figs. 5-6, the Ge concentration varies gradually from one layer to another) includes a first epitaxial layer (middle portion of SiGe layer with smaller Ge concentration as described in [0041] and Fig. 6 of Xie. For ease of reference, this is labeled 200B.  This is analogous layer 200B in Fig. 4 of the embodiment in Figs. 3-4 of Xie. The only difference between two embodiments is how smooth the composition of SiGe changes over the thickness of the sacrificial layers 200) interposed between a second epitaxial layer (upper portion of SiGe layer with greater Ge concentration as described in [0041] and Fig. 6 of Xie. For ease of reference, this is labeled 200A) and a third epitaxial layer (lower portion of SiGe layer with greater Ge concentration as described in [0041] and Fig. 6 of Xie. For ease of reference, this is labeled 200C), and wherein the first epitaxial layer has a first etch rate (etch rate of the layer 200B) and the second and third epitaxial layers have a second etch rate (etch rate of layers 200A and 200C) greater than the first etch rate (as shown in Fig. 8 and described in [0036], [0044], and [0078]); 
laterally etching the first, second, and third epitaxial layers (the sacrificial layers 200 are etched as shown in Fig. 12) to provide a convex sidewall profile (convex sidewall of 200 as shown in Fig. 8) on opposing lateral surfaces of the multilayer epitaxial layers (as described in [0078] of Xie, the upper, middle and lower portions of SiGe sacrificial layers 200 have different etch rates, which yields the convex sidewall profile shown in Fig. 8); 
forming an inner spacer (500 in Fig. 14 of Xie) between adjacent layers of the plurality of semiconductor channel layers, wherein the inner spacer interfaces the convex sidewall profile of the multilayer epitaxial layers along a first inner spacer sidewall surface (as shown in Figs. 8 and 14); and 
replacing each of the multilayer epitaxial layers with a portion of a gate structure (as shown in Fig. 17-19 and [0085]-[0087] of Xie, the sacrificial layers 200 are replaced by gate structure 800), wherein the portion of the gate structure provides the convex sidewall profile previously provided by the laterally etched multilayer epitaxial layers (as shown in Fig. 8 of Xie) 
But Xie does not teach wherein the portion of the gate structure includes an interfacial layer that is at least partially embedded within the semiconductor channel layers along an interface between the semiconductor channel layers and the portion of the gate structure.  
Wu teaches a method of forming a nanowire device (Figs. 1-18B of Wu).  The method includes: removing dummy gate (see Fig. 14B of Wu); removing the sacrificial layers between the nanowire channels (Fig. 14B of Wu);  forming an interfacial layer (410-420 to become 430 in Fig. 16B) on the exposed nanowire channels by thermal oxidation (as described in [0047] of Wu, layer 410 is formed by thermal oxide); forming a high-k dielectric layer (440 in Figs. 18A-B); forming a metal gate electrode (450).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an interfacial layer as according to Wu in order to increase the capacitance of the gate dielectric, hence increase the operation and on current of the device (see [0051] of Wu).
As incorporated, the interface layer 410 is formed by thermal oxidation, thus, it is at least partially embedded within the semiconductor channel layers along an interface between the semiconductor channel layers and the portion of the gate structure (the gate structure includes the gate electrode and high-k dielectric layer).
Regarding claim 2, Xie in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein each of the plurality of semiconductor channel layers includes silicon (Si) (as stated in [0057] of Xie).  
Regarding claim 3, Xie in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the first, second, and third epitaxial layers include silicon germanium (SiGe) (as stated in [0054] & [0060] of Xie).  
Regarding claim 4, Xie in view of Wu teaches all the limitations of the method of claim 3, and also teaches wherein the first epitaxial layer has a first concentration of Ge (concentration of layer 200B in Fig. 6 of Xie), and wherein the second and third epitaxial layers have a second concentration of Ge (concentration of layer 200A and 200C in Fig. 6 of Xie) greater than the first concentration of Ge (as shown in Fig. 6 of Xie).  
Regarding claim 5, Xie in view of Wu teaches all the limitations of the method of claim 4, and also teaches wherein the first concentration of Ge is in a range between about 15-35% (as described in [0038] of Xie, the layer 200B has Ge content of 15%), and wherein the second concentration of Ge is in a range between about 25-40% (as described in [0038] of Xie, the difference between the two concentrations is about 10% so the second Ge concentration is about 25%).  
Regarding claim 6, Xie in view of Wu teaches all the limitations of the method of claim 1, wherein the laterally etching the first, second, and third epitaxial layers is performed using at least one of a standard clean 1 (SC-1) solution, ozone (O3), a solution of ammonium hydroxide (NH40H), hydrogen peroxide (H2O2) and water (H2O), hydrofluoric acid (HF) (as described in [0077] of Xie), buffered HF, and a fluorine-based etch.  
Regarding claim 7, Xie in view of Wu teaches all the limitations of the method of claim 1, and also teaches wherein the fin further includes a dummy gate stack (400 in Fig. 11) disposed over a channel region of the fin, and wherein the method further comprises: 
prior to the laterally etching, performing a source/drain etch process (etching action to form S/D recesses 620 in Fig. 11 of Xie) to form a trench (620) in a source/drain region (region of trenches 620) adjacent to the dummy gate stack and to expose lateral surfaces (lateral surfaces of 201-204 and 301-303) of the plurality of semiconductor channel layers and the plurality of multilayer epitaxial layers; and 
laterally etching the exposed lateral surfaces (as shown in Fig. 12 of Xie) of the plurality of multilayer epitaxial layers to provide the convex sidewall profile on the opposing lateral surfaces of the multilayer epitaxial layers.  
Regarding claim 8, Xie in view of Wu teaches all the limitations of the method of claim 7, and also teaches wherein the forming the inner spacer further includes depositing an inner spacer material (material of inner spacer 500 as described in [0081] of Xie) within the trench and within recesses formed by the laterally etching the first, second, and third epitaxial layers, and performing an inner spacer etch-back process (as described in [0081] of Xie) to provide the inner spacer (500).  
Regarding claim 9, Xie in view of Wu teaches all the limitations of the method of claim 7, and further comprising: 
prior to replacing each of the multilayer epitaxial layers with the portion of the gate structure, epitaxially growing a source/drain feature (600 in Fig. 15 of Xie) in the trench, wherein the source/drain feature interfaces the inner spacer along a second inner (outer sidewalls of inner spacer 500) spacer sidewall surface opposite the first inner spacer sidewall surface, and wherein the source/drain feature interfaces end portions (extension regions 331-333 as defined in Fig. 13 of Xie) of the plurality of semiconductor channel layers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822